     Case 1:08-cr-00709-DLC Document 101 Filed 04/30/20 Page 1 of 12



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 ------------------------------------ X
                                      :
 UNITED STATES OF AMERICA             :
                                      :
                                      :                08cr709 (DLC)
                -v-                   :
                                      :              OPINION AND ORDER
 MARTIN SMELING NUNEZ,                :
                                      :
                        Defendant.    :
                                      :
 ------------------------------------ X

APPEARANCES

For the United States of America:
United States Attorney
Southern District of New York
Geoffrey S. Berman
Andrew A. Rohrbach
One Saint Andrew’s Plaza
New York, NY 10007

For the defendant:
The Legal Aid Society
Edward Zabola
118-21 Queens Boulevard, Suite 504
Forest Hills, NY 11375

DENISE COTE, District Judge:

     Approximately ten years after his conviction, Martin

Smeling Nunez (“Nunez”) has filed a petition for a writ of error

coram nobis to vacate his plea of guilty and conviction.          Nunez

was sentenced on February 6, 2009 principally to fifty-seven

months’ imprisonment to be followed by a five-year term of

supervised release.    His term of supervised release ended in

July 2017.    Faced with a denaturalization proceeding, Nunez now
     Case 1:08-cr-00709-DLC Document 101 Filed 04/30/20 Page 2 of 12



challenges that 2009 federal conviction.       For the following

reasons, the petition is denied.


                              Background

     A statutory condition of receiving citizenship is that the

applicant establish that he has not committed a crime of “moral

turpitude” during “the five years immediately preceding the date

of filing his application” for citizenship and “up to the time

of admission to citizenship” (the “Statutory Period”).          8 U.S.C.

§ 1427(a); 8 C.F.R. Part 316.10.       An applicant cannot establish

good moral character if, during the Statutory Period, he was

convicted of a controlled substance violation or if he provided

false testimony under oath in order to obtain citizenship.             8

U.S.C. §§ 1101(f)(3), (6).

     Nunez filed his application for citizenship on May 7, 2007.

On November 29, 2007, a United States Citizenship and

Immigration Services (“USCIS”) officer interviewed Nunez under

oath in connection with his application.       Nunez’s application

was approved on November 30, 2007 and he was granted United

States citizenship on January 11, 2008.       For Nunez, the

Statutory Period during which he was required to establish good

character ran from May 7, 2002 through January 11, 2008, the day

he was naturalized.   Before taking the Oath of Citizenship on

January 11, 2008, Nunez executed USCIS Form N-445 (“N-445”).               In


                                   2
        Case 1:08-cr-00709-DLC Document 101 Filed 04/30/20 Page 3 of 12



the N-445, Nunez certified that he had not “knowingly committed

any crime or offense [] for which [he had] not been arrested” or

“illicitly trafficked in drugs” following his interview for

naturalization on November 29, 2007.

     On July 1, 2008, Nunez was arrested and presented on an

arrest complaint.      On July 31, 2008, Nunez was indicted for

participation in a conspiracy that was alleged to have existed

from at least November 2007 to June 2008 to distribute heroin

and crack cocaine.      The overt acts in the indictment included

Nunez attending a cockfight in November 2007, selling heroin on

January 10 and 25, 2008, and selling crack cocaine on June 23,

2008.

     On October 22, 2008, Nunez pleaded guilty to a one-count

superseding indictment charging him with conspiring to

distribute and possess with intent to distribute heroin and

crack cocaine, in violation of 21 U.S.C. §§ 812, 841(a)(1),

841(b)(1)(A), and 846.       Nunez swore under oath that he was

satisfied with his attorney’s representation.           He represented

that he was a citizen of this country.

     In allocuting on October 22 to his criminal activity, Nunez

stated that he facilitated a sale of one-hundred grams of heroin

but did not remember the exact date that had happened.             After

consulting with his counsel, Nunez explained: “It was around



                                      3
     Case 1:08-cr-00709-DLC Document 101 Filed 04/30/20 Page 4 of 12



like eight months ago, around there.      I don’t remember exactly

the time.”   When asked whether it was “towards the beginning of

[2008],” Nunez responded “Probably the beginning of [2008] or

the ending of [2007], somewhere around there.”

     The Presentence Report (“PSR”) explained that Nunez and a

cooperating witness had begun discussing Nunez selling heroin to

the witness in November 2007.     The witness recorded Nunez

discussing these sales in early January 2008.        On January 10,

2008, Nunez was recorded selling 35 grams of heroin to the

witness and discussing a second sale.       On January 25, Nunez sold

70 grams of heroin to the witness.      The PSR added that on June

23, Nunez sold approximately 99 grams of crack cocaine.

     On February 6, 2009, Nunez was sentenced to a fifty-seven-

month term of imprisonment to be followed by five years of

supervised release.   Because of his safety-valve proffer to the

Government, in which he was required to convey all information

in his possession concerning the offenses that were part of the

course of conduct or a common scheme or plan with the offense of

conviction, Nunez did not face a mandatory minimum term of ten

years’ imprisonment and his guidelines range was also adjusted

downward by two levels.    Nunez’s counsel indicated at sentence

that the defendant had no objections to the PSR.




                                   4
     Case 1:08-cr-00709-DLC Document 101 Filed 04/30/20 Page 5 of 12



     Following his conviction, Nunez brought the following

motions or petitions for a sentencing adjustment.         On August 2,

2010, Nunez’s petition pursuant to 28 U.S.C. § 2255 was denied.

Nunez v. United States, No. 08 CR. 709-01 (DLC), 2010 WL

3023986, at *1 (S.D.N.Y. Aug. 2, 2010).       In that petition,

Nunez, having retained new counsel, asserted that his sentencing

counsel was ineffective when he failed to seek a downward

departure from the sentencing guidelines range.        On April 20,

2012, pursuant to 18 U.S.C. § 3582(c)(2), Nunez was resentenced

to forty-seven months’ imprisonment.      On October 24, 2016,

Nunez’s pro se motion for early termination of supervised

release was denied.   On December 12, 2016, Nunez’s motion for

reconsideration of the October 24 Order was denied.         On July 19,

2017, Nunez completed his term of supervised release.

     On June 24, 2016, the United States Attorney’s Office for

the Eastern District of New York initiated civil

denaturalization proceedings against Nunez pursuant to 8 U.S.C.

§ 1451.   The Government alleged that Nunez’s criminal activity

violated the statute’s good moral character requirement and his

failure to disclose that activity meant that he illegally

procured lawful status.    On March 21, 2019, the District Court

for the Eastern District of New York denied the Government’s

motion for judgment on the pleadings.       United States v. Nunez,



                                   5
     Case 1:08-cr-00709-DLC Document 101 Filed 04/30/20 Page 6 of 12



No. 16-CV-3485 (FB), 2019 WL 1298268, at *3 (E.D.N.Y. Mar. 21,

2019).   In the midst of discovery in the Eastern District of New

York action, Nunez filed the instant petition before this Court.

On October 31, the Eastern District court stayed the

denaturalization proceedings to permit resolution of this

petition.

     In his petition, Nunez does not deny that he was engaged in

criminal conduct between November 2007 and January 10, 2008.            He

does assert that his attorney incorrectly assured him that his

plea carried no immigration consequences because he was a U.S.

citizen.    He contends that, if he had been advised that he might

lose his citizenship through an entry of a plea of guilty to

criminal conduct that occurred before January 11, he “would have

requested that [his attorney] negotiate a plea that did not

require me to admit to crimes prior to January 11, 2008.”          On

December 6, the Government opposed the instant petition.          On

December 19, Nunez submitted his reply.


                              Discussion

     “A writ of error coram nobis is an extraordinary remedy,

typically available only when habeas relief is unwarranted

because the petitioner is no longer in custody.”         Kovacs v.

United States, 744 F.3d 44, 49 (2d Cir. 2014) (citation

omitted).   “[T]o obtain coram nobis relief a petitioner must


                                   6
     Case 1:08-cr-00709-DLC Document 101 Filed 04/30/20 Page 7 of 12



demonstrate that 1) there are circumstances compelling such

action to achieve justice, 2) sound reasons exist for failure to

seek appropriate earlier relief, and 3) the petitioner continues

to suffer legal consequences from his conviction that may be

remedied by granting of the writ.”      Id. at 50.    “[T]he

petitioner’s conviction [is] presumed to be correct, and the

burden rests on the accused to show otherwise.”        Foont v. United

States, 93 F.3d 76, 78-79 (2d Cir. 1996).       “Ineffective

assistance of counsel, including during the plea-bargaining

process, is a circumstance compelling the grant of a timely

application for coram nobis relief.”      Doe v. United States, 915

F.3d 905, 910 (2d Cir. 2019) (citation omitted).

     The petition turns on whether there are circumstances

compelling that Nunez’s conviction be vacated. 1       Nunez contends

that his attorney’s ineffective assistance provides those

circumstances.   “To prove ineffective assistance, a petitioner

must show that defense counsel’s performance was objectively

unreasonable and that the deficient performance prejudiced the

defense.”   Doe, 915 F.3d at 910 (citation omitted).        As to the

first prong, a “[p]etitioner establishes that counsel’s

performance was objectively unreasonable if it was outside the


1 The Government does not oppose Nunez’s motion on the grounds
that he has failed to satisfy either the second or third
requirements for the writ to issue.

                                   7
       Case 1:08-cr-00709-DLC Document 101 Filed 04/30/20 Page 8 of 12



wide range of professionally competent assistance.”           Strickland

v. Washington, 466 U.S. 668, 690 (1984) (citation omitted).              If

counsel’s performance was deficient, Nunez must then

“affirmatively prove prejudice arising from counsel’s allegedly

deficient representation.”       Cornell v. Kirkpatrick, 665 F.3d

369, 375 (2d Cir. 2011) (citation omitted).          To establish

prejudice due to counsel’s deficient performance in the context

of a plea, “the defendant must show that there is a reasonable

probability that, but for counsel’s errors, he would not have

pleaded guilty and would have insisted on going to trial.”               Hill

v. Lockhart, 474 U.S. 52, 59 (1985).        Where the petitioner

asserts that his counsel was ineffective for inaccurately

advising him about the immigration consequences of his plea, he

must show both that “he placed particular emphasis on

immigration consequences in deciding whether or not to plead

guilty” and that “but for counsel’s unprofessional errors, there

was a reasonable probability that the petitioner could have

negotiated a plea that did not impact immigration status or that

he would have litigated an available defense.”          Doe, 915 F.3d at

911.   In the context of a plea agreement that later brings

negative immigration consequences, a petitioner must

“demonstrate a reasonable probability that the prosecution would

have accepted, and the court would have approved, a deal that



                                     8
     Case 1:08-cr-00709-DLC Document 101 Filed 04/30/20 Page 9 of 12



had no adverse effect on [his] immigration status.”         Kovacs, 744

F.3d at 52.

     Nunez fails to establish that he was prejudiced from the

alleged misconduct by his counsel.      First, Nunez has not proven

that a more favorable outcome was available.        Nunez does not

suggest that he had any realistic chance at obtaining an

acquittal if he proceeded to trial.      As described in the PSR,

the Government possessed recordings of Nunez engaging in drug

sales with an FBI confidential witness, including one sale

before he was naturalized.     Nunez has not identified an

affirmative defense that could have rebutted the Government’s

evidence had he proceeded to trial.      See Lee v. United States,

137 S. Ct. 1958, 1966 (2017) (“A defendant without any viable

defense will . . . rarely be able to show prejudice from

accepting a guilty plea that offers him a better resolution than

would be likely after trial.”).      Even now, Nunez does not deny

that he engaged in the criminal conduct described in the PSR,

including during the period before he became a citizen.

     Furthermore, Nunez has not shown that he could have avoided

admitting to his pre-naturalization criminal conduct without

also receiving a far longer prison term.       The principal benefit

of Nunez’s plea agreement was the avoidance of the 120-month

mandatory minimum term of imprisonment because he had qualified



                                   9
     Case 1:08-cr-00709-DLC Document 101 Filed 04/30/20 Page 10 of 12



for relief under the statutory safety valve.        18 U.S.C. §

3553(f).   Pursuant to § 3553(f)(5), a condition of that

reduction was that Nunez provide the Government with “all

information and evidence . . . concerning the offense.”          That

included the information that now forms the basis of the

denaturalization complaint.     Without the safety valve and its

required disclosure, Nunez faced a prison term more than double

of that imposed.   The mandatory minimum term of imprisonment

which he avoided was “markedly harsher” than the sentence he

received under the plea arrangement.       Lee, 137 S.Ct. at 1968-69.

     Finally, Nunez has not shown that the Government would have

considered a plea arrangement that ignored Nunez’s pre-

naturalization activities.     For this reason as well, Nunez has

not met his burden of demonstrating that he was prejudiced by

sentencing counsel not seeking such an arrangement.

     Nunez argues that the infrequency with which the Government

pursued denaturalization in 2008 means that prosecutors would

have accommodated an agreement that did not require Nunez to

admit to conduct that contradicted his statements on the N-445

naturalization form.    Nunez’s post hoc speculation is not

evidence that the Government would have acquiesced to such a

request.   This assertion also ignores the context of his plea.

Again, Nunez participated in a safety-valve proffer in which he



                                   10
     Case 1:08-cr-00709-DLC Document 101 Filed 04/30/20 Page 11 of 12



had to describe his criminal conduct related to the offense of

conviction to obtain a lesser sentence.       That proffer could only

succeed if Nunez admitted to participating in the conduct for

which the Government had recorded evidence, which included his

criminal conduct before Nunez became a citizen.

     Because Nunez has not demonstrated that a more favorable

agreement was available and acceptable to the Government, he has

not shown that he was prejudiced by his attorney’s performance,

even assuming he could establish that that performance was

deficient.    A writ of error coram nobis is therefore not

required to achieve justice.


                               Conclusion

     Nunez’s October 25, 2019 motion for a writ of error coram

nobis is denied.    Nunez has not made a substantial showing of a

denial of a federal right and, therefore, a certificate of

appealability shall not be granted.       Hoffler v. Bezio, 726 F.3d

144, 154 (2d Cir. 2013); Tankleff v. Senkowski, 135 F.3d 235,

241 (2d Cir. 1998); Rodriquez v. Scully, 905 F.2d 24, 24 (2d

Cir. 1990).    Pursuant to 28 U.S.C. § 1915(a)(3), any appeal from

this Opinion and Order would not be taken in good faith.




                                   11
     Case 1:08-cr-00709-DLC Document 101 Filed 04/30/20 Page 12 of 12



Coppedge v. United States, 369 U.S. 438, 445 (1962).


Dated:    New York, New York
          April 30, 2020


                                          __________________________
                                                  DENISE COTE
                                         United States District Judge
